Citation Nr: 1030872	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-11 062	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1948 to May 1952.  He died in September 2004.  The Appellant is 
his surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied her claims for service 
connection for cause of death and for § 1318 Dependency and 
Indemnity Compensation (DIC).

In January 2007, as support for these claims, the appellant 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

Subsequently, in September 2007, the Board issued a decision also denying 
these claims, and the appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).

In a November 2009 Memorandum Decision, the Court vacated the portion of 
the Board's decision denying service connection for the cause of the 
Veteran's death.  The Court remanded this claim to the Board for further 
development and readjudication.  Regarding the § 1318 DIC claim, the Court 
deemed that claim abandoned in the absence of any dispute of the Board's 
decision denying that claim.  See Ford v. Gober, 10 Vet. App. 531, 535 
(1997) (claims not argued on appeal are deemed abandoned); Bucklinger v. 
Brown, 5 Vet. App. 435, 436 (1993).

The Board is remanding this remaining cause-of-death claim to the RO for 
further development and consideration.




REMAND

In the September 2007 decision, the Board determined a medical 
opinion was not required, although the appellant had requested 
an opinion to consider whether medications prescribed to treat 
the Veteran's service-connected lung condition, referring to his 
hemothorax, made him dizzy, which, in turn, caused him to fall 
and sustain a terminal head injury.

The September 2004 certificate of death indicates the Veteran 
died from a subdural hematoma following a head injury in a fall 
that was unwitnessed, and that he was found in the bathroom by 
his wife (the appellant).

In not requesting this opinion in the September 2007 decision, 
the Board relied on 38 U.S.C.A. § 5103A(d), which states that VA 
must provide a medical examination or provide an opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 
38 C.F.R. § 3.159(c)(4).  

The Court pointed out, however, as discussed in Delarosa v. 
Peak, 515 F.3d 1319, 1322 (Fed. Cir. 2008) that the duty to 
provide a medical examination under 5103A(d) is limited to 
claims for disability compensation, which does not encompass 
claims for DIC, but that VA may have a duty to provide a medical 
opinion in connection with a DIC claim under section 5103A(a).

In Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal 
Circuit Court held that section 5103A(a) "excuses VA from 
making reasonable efforts to provide such assistance, if 
requested, when 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Wood, 520 
F. 3d at 1348.  But considering inaccurate statements made by 
the Board in the September 2007 decision regarding medications 
used to treat the Veteran's several conditions, it could not 
conclude that no reasonable possibility existed that a medical 
opinion would aid in substantiating the Appellant's claim.  So 
as the Court indicated as necessary in this circumstance, the 
Board is requesting a medical opinion concerning this 
determinative issue.

It also appears that a portion of the claims file (perhaps a 
second volume) is now missing.  The records in the available 
volume date from September 2004, and other records - including 
the Board's September 2007 decision, reference records at least 
back to 1989, indeed, even earlier as pertaining to the 
Veteran's service treatment records (STRs).  

The Board conducted a recent search for the missing volume, 
which, unfortunately, was unsuccessful; but a CD ROM that 
includes additional records previously in the claims file has 
been located, but not the entirety of the records.  So 
additional efforts need to be made to obtain this additional, 
missing, volume of the claims file and, if necessary, rebuild 
the claims file with supplemental records.  The search for the 
missing claims file volume should be done prior to obtaining the 
requested medical nexus opinion, so the examiner has access to 
all available information needed to make an informed decision.



Accordingly, the cause-of-death claim is REMANDED for the 
following additional development and consideration:

1.  Try and obtain the missing volume from the 
claims file (there apparently are at least two, 
but only one right now).  If the missing records 
or second volume of the claims file cannot be 
located, document all efforts to locate the 
missing records or claims file and then send a 
letter to the appellant and her attorney 
informing them of these efforts.  Also, 
if possible, try and rebuild the file with any 
missing records.  The record includes a CD-ROM 
that has been obtained, which may be of help in 
rebuilding the claims file if necessary.  

2.  Have a physician review the claims file and 
provide a medical opinion indicating the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran's service-connected 
hemothorax of the right lung or medications used 
to treat this disability either caused or 
contributed substantially or materially to his 
death.

The designated physician must discuss the 
rationale of the opinion, if necessary, citing 
to evidence in the claims file.

3.  Then readjudicate the cause-of-death claim 
in light of the additional evidence.  If the 
claim remains denied, send the appellant and her 
attorney a supplemental statement of the case 
(SSOC) and give them an opportunity to submit 
additional evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


